A0 440 (Rev. 06(12) Swumom in a Civil Action

                                       UNITED STATES DISTRICT                                            COURT17




                                                                     forthe
                                                                                                                   ...




                                                           Western District of Texas   El

                      BRANDON CALLIER




                             P1aintf[(s)

                                  V.                                          Civil Action No. EP-20-CV-0265
   STUDENT LOAN DOC, a Nevada Corporation,
  JOSHUA RYAN, ALEXANDER BYKHVOSKY, and
  ALEX GOLD HOLDINGS. LLC, a Nevada Umited
     Liability Company, and JOHN DOES 1-4
                            Defendant(s)



                                                        SUMMONS IN A CWIL ACTION

To:   (Defendant's   name and address)
                                           ALEXANDER BYKHVOSKY
                                           150 SOUTH GARDNER STREET
                                           LOS ANGELES, CALIFORNIA 90036




          A lawsuit has been filed against you.

                                                                                                                   -
         Within 21 days after service of this summons on you (not counting the day you received it) or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (aX2) or       (3)youmust serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintifFs attorney,
whose name and address are: BRANDON CALLIER
                                                    Pro Sc
                                           Plaintiff,

                                           6336 Franklin Trail Drive
                                           El Paso, TX 79912
                                           CAWER74@GMAIL.COM
                                           915-383-4604

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                        OF COURT        JEANNETTE J CLACK

Date:                01/04/2021
                                                                                                  I Clerk or Deputy Clerk
                                 UN1TEt STATES DISTRICT                                                     COURT
                                                                                fur thc
                                                                \\ c,tcrn I)itnct           ot   Txa


                               BRA\I)O (TIIIFR


                                                                                                          Cis   ii   Action No. FP2li-ev-1)2


                        si tii)i;VI LA)A% I)O(..                    tat. isi.



                                       I)   p



                                                          AFFIDAVIT OF SERVICE

1.     leonene HrcttnL. being duly                    corn,          tatc

I    am not a pari to or unerested in the outcome of this suit

I    receised the          I   ilowuig dui       in       nis ott    Fcbruar      I   .   21)21 at 2:27   pin. I served these documents on
    \lcanikr lhkho                  kv in I'R on March 1. 2021 at l0:                       I   am at 2W' CaIl Meti. l)orado. PR U1i64'        h>
pcisuflJl             .cr'tee liv     ivini the !Iuwiin documents
                                                      t                                    In   au individual identilied as Alexander
R

    , ti in i o

    \in nded (utnpLnnt uil (.n'd                      (:uv.a    Stet

    \dd ii tuna] EXcrip             ion:
I    oInauK.,d a ph4fri.ra1'II of               Bykhnvusk        ititie and ent tu the address po ided. )nce in location      I                I


rca1i'ed Out the ltvldioosk\                      i,' es in a pri ate community that has several compleses inside.

                                           )orado. I identified myself as a process serer and the
    \i the lirst tule of die complex. Paseos de                             I

guard gianted i cess I then eni to the second gale of the coniples. which is called Pasco dcl Sol,
which is vhere (al1e Mens is located I identified nivselt and explained the purpose of the visit to the
guard who asked mc to conflrni the name ot the resiLkill, and was then ur.inied                                             ace.
  ncc tn ( ;iIIe Melts I fuiind th collect home, Inside ilie garage. I observed a person maichinu the
itilage  had nt B khvosk eereioiig on a sianotiary bike. proceeded to park in car to go In the
                  I                                                                                1
    prsishcd ih hnie isid 14vkh tsk v ns insidt
        s                                                 hoiis. I prcssed th dooiheII button secrsi
                                                                       5.
I

    i;'.
       and i woniun. who w.i ihout 125 pkIu1id.         blond uiid 1usd bIu evcs. unswcred the door.
I he     stun did not underst.ind 1n'Jish and very Jitik Spaiush. I ashcd the woman Ibr the J3ykh o4
,tnd ,dse kept rep siin that he 'a,. n the sausut. \Vhen I asked asusiss for the I3vkhvokv, the woman
crabbed the psaers ou ul the my hands and kIt. Without lunher mnh'3rrnaIiOfl. I tilled out my report
    snd      kft the area wiiliotfl    mneideni.


I       noted     Rvklnok droe           F)ark PurpL Chiomne. !lctaI1me              BMW 4 Seric with         Iiecnse   pLitc JOZ 04U.
with          m   bumper cricker which :ead "Ru.o Rico'


     \hite Male. et ate 30. elase:                 .       Brown hair. 200 Ib. to 22() lim.   S'    to   ('
    I'loumaph See I xhihit I

    I   l)lUl \RI         I   N1I:R   Pi\ \l TV OF PERJURY               Fl-tAT   TIll   FACTS HI    REI\       ARE TRLiF      AD
            URRI:(T.




                     in                                                   itteBrt:,n!77i2jQ
                               4(ftvrj                                    (o   ers   IiiteItesiencc. L LI
        Q.fhi1iLQ                                      .



                                                                               A'. tins \Iuñoz RI era.
                                                                           San Juan, PR (H9
